EXHIBIT 10.63
[EMPL_NAME]
Employee ID: [EMPLID]
Grant Number: [GRANT_ID]
APPLIED MATERIALS, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT
NOTICE OF GRANT
Applied Materials, Inc. (the “Company”) hereby grants you, [EMPL_NAME] (the
“Employee”), an Option under the Company’s Employee Stock Incentive Plan (the
“Plan”) to purchase shares of common stock of the Company (the “Option”). The
date of this Non-Qualified Stock Option Agreement (the “Agreement”) is
[GRANT_DT] (the “Grant Date”). The terms used and not defined in this Agreement
have the meaning set forth in the Plan. Subject to the provisions of the Terms
and Conditions of the Non-Qualified Stock Option Grant (the “Terms and
Conditions”), which constitute part of this Agreement and of the Plan, the
principal features of this Option are as follows:

         
Maximum Number of Shares Purchasable with this
  Exercise Price per Share:    
 
Option: [MAX_SHARES]
 
 
US[PRICE]

Vesting of Option: Please refer to the UBS One Source website for the vesting
schedule related to this Option grant (click on the specific grant under the tab
labeled “Grants/Awards/Units”) or its successor, as well as the Terms and
Conditions.*
 

*   Except as otherwise provided in the Terms and Conditions, on any scheduled
vesting date, vesting actually will occur only if the Employee has been
continuously employed by the Company or one of its Affiliates from the Grant
Date through the scheduled vesting date.

Expiration Date of Option: In general, the latest date this Option will
terminate is (a) [EXPR_DT], provided that [EXPR_DT] is a day on which the Nasdaq
U.S. stock trading market is open for trading (a “Nasdaq trading day”) or (b) if
[EXPR_DT] is not a Nasdaq trading day, then the Nasdaq trading day immediately
preceding [EXPR_DT] (the “Expiration Date”). However, this Option may terminate
earlier than the Expiration Date, as set forth immediately below and in the
Terms and Conditions.

         
Event Triggering Option Termination:
  Maximum Time to Exercise After Triggering Event**
 
   
Termination of Service (except as shown below)
  30 days    
 
       
Termination of Service due to Retirement
(Age 65 or age 60 or over, with at least 10 Years of Service)
  1 year    
 
       
Termination of Service due to Death
  1 year (6 months for Employees in France)    

 
**  This Option may not be exercised after the Expiration Date (except in
certain cases of the death of the Employee). In addition, the maximum time to
exercise this Option may be further limited by the Company where required by
applicable law.
For Employees employed in Belgium on the Grant Date: Depending on when you
formally accept the Option, the taxable event for the Option will be either on
the Grant Date or the date of exercise of the Option, if any. If you accept the
Option during the 60-day period following your receipt of the Option
information, you will be taxed as of the Grant Date. If you accept the Option
after the 60-day period following your receipt of the Option information, you
will be taxed on the exercise date, if any. To obtain the deferred taxable event
(i.e., at exercise), you must accept the

 



--------------------------------------------------------------------------------



 



Option as described below after the 60-day period following receipt of the
Option information has passed.
For Employees employed in China, Indonesia, Italy, and Korea on the Exercise
Date: Your Option only may be exercised through a “cashless exercise” (also
known as a “same-day-sale” or “immediate sale”).
For Employees employed in France on the Grant Date: Your Option is granted under
a tax-qualified plan. Certain restrictions apply to the Option. Except in the
event of your death, the Shares acquired upon any exercise of the Option may not
be sold or transferred until the expiration of the holding period provided by
article 163 bis C of the French Tax Code, which is currently four years after
the Grant Date.
For Employees employed in Israel on the Grant Date: Your Option is granted under
a tax-qualified plan, called a Section 102 capital gains tax route plan.
Information regarding the Section 102 capital gains tax route plan and related
forms will be provided to you by your manager. In order to qualify for favorable
tax treatment, the Shares acquired upon any exercise of your Option generally
must not be sold until the expiration of the holding period provided by
Section 102 of the Israel Income Tax Ordinance [New Version], 1961
(“Section 102”), which is currently two years from the Grant Date. Your
acceptance of this Option, if done timely, will also indicate your acceptance of
the capital gains tax route under Section 102, as more specifically set forth
below. Further, upon receipt of the Shares issued upon any exercise of this
Option grant, you authorize and direct UBS Financial Services, Inc. (“UBS”) to
transfer to the Section 102 Trustee (as described below) all net proceeds of
cash or Shares resulting from any transaction involving this Option grant and to
share information about your UBS brokerage account pursuant to the terms of the
UBS Letter of Authorization as more specifically set forth below.
For Employees employed in the United Kingdom (U.K.) on the Grant Date: As a
condition to your acceptance of this Option, you agree to sign an election under
which you will be obligated to pay all National Insurance Contributions (“NICs”)
that may become due on any gains realized upon exercise of the Option (with
certain exceptions). The NICs include the “primary” NIC payable by an employee
as well as the “secondary” NIC payable by the employer in the absence of any
election (referred to as the Secondary Contributions under paragraph 3B(4) of
Schedule 1 to the Social Security Contributions and Benefits Act of 1992).



IMPORTANT:
IT IS YOUR RESPONSIBILITY TO EXERCISE THIS OPTION, IF VESTED, BEFORE IT
OTHERWISE TERMINATES.
Your electronic signature below indicates your agreement and understanding that
this Option is subject to all of the rules and other provisions contained in the
Terms and Conditions to this Agreement and the Plan. For example, important
additional information on vesting and termination of this Option is contained in
Paragraphs 1 through 5 of the Terms and Conditions. PLEASE BE SURE TO READ ALL
OF THE TERMS AND CONDITIONS, WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF
THIS OPTION, INCLUDING INFORMATION CONCERNING CANCELLATION AND TERMINATION OF
THIS OPTION. CLICK HERE TO READ THE TERMS AND CONDITIONS.
By clicking the “ACCEPT” button below, you agree that:
“This electronic contract contains my electronic signature, which I have
executed with the intent to sign this Agreement.”
For Employees in Israel: By clicking the “ACCEPT” button below, you agree to all
the provisions of this electronic contract and the Declaration of Employee as
set forth below:

 



--------------------------------------------------------------------------------



 



“This electronic contract contains my electronic signature, which I have
executed with the intent to sign this Agreement. Further, I have read and accept
the terms and conditions of the Trust Deed executed between the Company and the
Plan Trustee under Section 102 of the Israeli Income Tax ordinance [New
Version], 1961 (“Section 102”). I declare that I am familiar with the provisions
of Section 102 and the Capital Gains Route under Section 102. I undertake not to
sell or transfer from the Trustee any Shares or any rights issued in respect of
such Shares prior to the lapse of the requisite period under the Capital Gains
Route of Section 102 unless I pay all taxes, which may arise in connection with
such sale and/or transfer.”
Upon receipt of the Shares issued upon exercise of this Grant, you also agree to
the following Letter of Authorization:
“I authorize and direct UBS Financial Services Inc. (“UBS”) to transfer to Tamir
Fishman (the “Section 102 Trustee”), or its designee, as soon as practicable
after settlement all net proceeds of cash or shares resulting from any
transactions involving Stock Options pursuant to the following bank wire and
depository trust company instructions for such transfers to the Section 102
Trustee:

             
 
  Bank Wire Instructions:        
 
  Bank Name   [WIRE INSTRUCTIONS INFORMATION]    
 
  Branch   [WIRE INSTRUCTIONS INFORMATION]    
 
  Account Name   [WIRE INSTRUCTIONS INFORMATION]    
 
  Account Number   [WIRE INSTRUCTIONS INFORMATION]    
 
  SWIFT   [WIRE INSTRUCTIONS INFORMATION]    
 
  Bank Address   [WIRE INSTRUCTIONS INFORMATION]    
 
                Depository Trust Company Instructions:    
 
  Bank Name   [WIRE INSTRUCTIONS INFORMATION]    
 
  DTC Number   [WIRE INSTRUCTIONS INFORMATION]    
 
  Account Name   [WIRE INSTRUCTIONS INFORMATION]    
 
  Account Number   [WIRE INSTRUCTIONS INFORMATION]    
 
  F/F/C   [WIRE INSTRUCTIONS INFORMATION]    
 
  Bank Address   [WIRE INSTRUCTIONS INFORMATION]    

I further authorize UBS to share information about me and about transactions in
my account with Applied Materials, Inc., its subsidiaries and the Section 102
Trustee as may be reasonably necessary for Applied Materials, Inc., its
subsidiaries and the Section 102 Trustee to meet tax withholding and reporting
obligations and otherwise to administer the trust agreement(s) between Applied
Materials, Inc. and the Section 102 Trustee.
I authorize Applied Materials, Inc. to provide a copy of this Letter of
Authorization to UBS and the Section 102 Trustee. This Letter of Authorization
supersedes any earlier Letter of Authorization that I have provided to UBS
concerning the transfer of proceeds.”
[VIEW_ACCEPT_STATEMENT]


 



--------------------------------------------------------------------------------



 



Please be sure to print and retain a copy of your electronically signed
Agreement (although the electronic version will be available for you to access
at any time). You may obtain a paper copy at any time and at the Company’s
expense by requesting one from Stock Programs (see Paragraph 13 of the Terms and
Conditions). If you prefer not to electronically sign this Agreement, you may
accept this Option by signing a paper copy of the Agreement and delivering it to
Stock Programs.
For Employees in Israel: If you prefer not to electronically sign this
Agreement, or do not wish to elect to receive preferential Section 102 capital
gains tax treatment, please see your local Human Resources representative to
obtain a paper copy of this Agreement and indicate your acceptance of the Option
and your acceptance or rejection of Section 102’s provisions. Note: Failure to
timely accept Section 102’s provisions will automatically result in a rejection
of such preferential tax treatment. Please see your Human Resources
representative for details.

 



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS OF
NONQUALIFIED STOCK OPTION GRANT
1. Vesting Schedule. Except as provided in Paragraphs 2, 3, and 5 below, this
Option is scheduled to become exercisable (vest) as to the number of Shares, and
on the dates shown, in accordance with the vesting schedule set forth on the UBS
One Source website (click on the specific grant under the tab labeled
“Grants/Awards/Units”) or its successor (the “Vesting Schedule”). However, on
any such scheduled vesting date, vesting actually will occur only if the
Employee has been continuously employed by the Company or an Affiliate from the
Grant Date until the scheduled vesting date (except to the limited extent
provided in Paragraphs 3 and 5 below).
2. Modifications to Vesting Schedule. In the event that the Employee takes a
personal leave of absence (“PLOA”), the Shares subject to this Option that are
scheduled to become exercisable shall be modified as follows:
          (a) if the duration of the Employee’s PLOA is six (6) months or less,
the Vesting Schedule shall not be affected by the Employee’s PLOA.
          (b) if the duration of the Employee’s PLOA is greater than six
(6) months but not more than twelve (12) months, the scheduled exercisability of
any Shares subject to this Option that are not then exercisable shall be
deferred for a period of time equal to the duration of the Employee’s PLOA less
six (6) months.
          (c) if the duration of the Employee’s PLOA is greater than twelve
(12) months, any Shares subject to this Option that are not then exercisable
immediately will terminate.
          (d) Examples.
               (i) Example 1. Assume Shares subject to the Option are scheduled
to vest on January 1, 2010. On May 1, 2009, Employee begins a 6-month PLOA. Such
Shares still will be scheduled to vest on January 1, 2010.
               (ii) Example 2. Assume Shares subject to the Option are scheduled
to vest on January 1, 2010. On May 1, 2009, Employee begins a 9-month PLOA. The
Shares subject to the Option that are scheduled to vest after November 2, 2009
will be modified (November 2, 2009 is the date on which Employee’s PLOA exceeds
6 months). Such Shares now will be scheduled to vest on April 1, 2010 (or
3 months after the originally scheduled date).
               (iii) Example 3. Assume Shares subject to the Option are
scheduled to vest on January 1, 2010. On May 1, 2009, Employee begins a 13-month
PLOA. Such Shares will terminate on May 2, 2010 (which is the date on which
Employee’s PLOA exceeds 12 months).
     In general, a PLOA does not include any legally required leave of absence.
The duration of the Employee’s PLOA, if any, will be determined over a rolling
twelve (12) month measurement period. Shares subject to this Option that are
scheduled to vest during the first six (6) months of the Employee’s PLOA will
continue to vest as scheduled. However, Shares subject to this Option that are
scheduled to vest after the first six (6) months of the Employee’s PLOA will be
deferred or terminated depending on the length of the Employee’s PLOA. The
Employee’s right to exercise all Shares subject to this Option that remain
unexercisable shall be modified as soon as the duration of the Employee’s PLOA
exceeds six (6) months.
3. Accelerated Vesting upon Retirement of Employee. In the event that the
Employee is age sixty (60) or over and completes at least ten (10) Years of
Service and then incurs a Termination of Service due to Retirement, the right to
exercise all or a portion of any Shares subject to this Option that remain
unexercisable immediately prior to such Retirement shall vest on the date on
which the Retirement occurs as follows:
          (a) if the Employee has less than fifteen (15) Years of Service as of
the date of his or her Retirement, fifty percent (50%) of the Shares that
otherwise would have vested during the twelve (12) months immediately following
the Retirement (had the Employee remained an Employee throughout such twelve
(12) month period) shall vest on the Retirement date;

 



--------------------------------------------------------------------------------



 



          (b) if the Employee has at least fifteen (15) (but less than twenty
(20)) Years of Service as of the date of the Retirement, one hundred percent
(100%) of the Shares that otherwise would have vested during the twelve
(12) months immediately following the Retirement (had the Employee remained an
Employee throughout such twelve (12) month period) shall vest on the Retirement
date;
          (c) if the Employee has at least twenty (20) (but less than
twenty-five (25)) Years of Service as of the date of the Retirement, (i) one
hundred percent (100%) of the Shares that otherwise would have vested during the
twelve (12) months immediately following the Retirement (had the Employee
remained an Employee throughout such twelve (12) month period) shall accrue on
the Retirement date, and (ii) fifty percent (50%) of the Shares that otherwise
would have vested during the second twelve (12) months following the Retirement
(had the Employee remained an Employee throughout such second twelve (12) month
period) shall vest on the Retirement date; and
          (d) if the Employee has at least twenty-five (25) Years of Service as
of the date of the Retirement, one hundred percent (100%) of the Shares that
otherwise would have vested during the twenty-four (24) months immediately
following the Retirement (had the Employee remained an Employee throughout such
twenty-four (24) month period) shall vest on the Retirement date.
     “Retirement” and “Years of Service” are defined in the Plan. In general,
“Retirement” means a Termination of Service by an Employee after he or she is at
least age sixty (60) and has completed at least ten (10) Years of Service, and
for purposes of this Agreement also means a Termination of Service by an
Employee on or after the date he or she turns age sixty-five (65). In general,
“Years of Service” means full years of employment since the Employee’s last hire
date with the Company or an Affiliate (but giving credit for prior service under
the non-401(k) Plan principles of the Company’s U.S. Human Resources Policy
No. 2-06, or any successor thereto). In the event that any applicable law limits
the Committee’s ability to provide accelerated vesting upon the Employee’s
Retirement, this Paragraph 3 shall be limited to the extent required to comply
with applicable law. Notwithstanding any contrary provision of this Agreement,
if the Employee is subject to Hong Kong’s ORSO provisions, this Paragraph 3
shall not apply to this Option.
4. Termination of Option. In the event of the Employee’s Termination of Service
for any reason other than Retirement or death, the Employee may, within thirty
(30) days after the date of the Termination, or prior to the Expiration Date,
whichever shall first occur, exercise any vested but unexercised portion of this
Option. However, in the event the date that is thirty (30) days after the date
of the Termination of Service is not a Nasdaq trading day, the Employee may
exercise the vested but unexercised portion of this Option only until the Nasdaq
trading day immediately preceding such date or prior to the Expiration Date,
whichever shall first occur. In the event of the Employee’s Termination of
Service due to Retirement, the Employee may, within one (1) year after the date
of such Termination, or prior to the Expiration Date, whichever shall first
occur, exercise any vested but unexercised portion of this Option. However, in
the event the date that is one (1) year after the date of the Termination of
Service due to Retirement is not a Nasdaq trading day, the Employee may exercise
the vested but unexercised portion of this Option only until the Nasdaq trading
day immediately preceding such date or prior to the Expiration Date, whichever
shall first occur. Upon the Employee’s Termination of Service, any unvested
portion of this Option (after applying the rules of Paragraphs 3 and 5) shall
immediately terminate.
5. Death of Employee. In the event that the Employee incurs a Termination of
Service due to his or her death, the right to exercise one hundred percent
(100%) of the Shares subject to this Option shall vest on the date of the
Employee’s death. In the event that the Employee incurs a Termination of Service
due to his or her death or in the event the Employee dies after incurring a
Termination of Service but before any vested portion of this Option terminates
in accordance with Paragraph 4 above, the administrator or executor of the
Employee’s estate, may, within one (1) year after the date of the Employee’s
death, exercise any vested but unexercised portion of this Option. However, in
the event the date that is one (1) year after the date of a death described in
the preceding sentence is not a Nasdaq trading day, the administrator or

 



--------------------------------------------------------------------------------



 



executor of the Employee’s estate may exercise the vested but unexercised
portion of this Option only until the Nasdaq trading day immediately preceding
such date. Notwithstanding any contrary provision of this Agreement, if the
Employee is a resident of France and the Employee incurs a Termination of
Service due to his or her death or in the event the Employee dies after
incurring a Termination of Service but before any vested portion of this Option
terminates in accordance with Paragraph 4 above, the administrator or executor
of the Employee’s estate, may, within six (6) months after the date of the
Employee’s death, exercise any vested but unexercised portion of this Option;
however, if the date that is six (6) months after the date of such a death is
not a Nasdaq trading day, the administrator or executor of the Employee’s estate
may exercise the vested but unexercised portion of this Option only until the
Nasdaq trading day immediately preceding such date. Any transferee under this
Paragraph 5 must furnish the Company in such form or manner as the Company may
designate (a) written notice of his or her status as a transferee, (b) evidence
satisfactory to the Company to establish the validity of the transfer of this
Option and compliance with any applicable law pertaining to the transfer, and
(c) written acceptance of the terms and conditions of this Option as set forth
in this Agreement. In the event that any applicable law limits the Committee’s
ability to accelerate the vesting of this Option or to extend the exercise
period of this Option, this Paragraph 5 shall be limited to the extent required
to comply with applicable law. Notwithstanding any contrary provision of this
Agreement, if the Employee is subject to Hong Kong’s ORSO provisions, the first
sentence of this Paragraph 5 (relating to accelerated vesting upon death) shall
not apply to this Option.
6. Persons Eligible to Exercise Option. Except as provided in Paragraph 5 above
or as otherwise determined by the Committee in its discretion, this Option shall
be exercisable during the Employee’s lifetime only by the Employee.
7. Option is Not Transferable. Except as provided in Paragraph 5 above or in the
Plan, this Option and the rights and privileges conferred hereby shall not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this Option, or of any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this Option and the rights and privileges conferred hereby
immediately shall become null and void.
8. Exercise of Option. This Option may be exercised by the person then entitled
to do so as to any Shares which may then be purchased by (a) giving notice in
such form or manner as the Company may designate, (b) providing full payment of
the Exercise Price and any applicable fees and required Tax Obligations (as
defined in Paragraph 11 below), and (c) giving satisfactory assurances in the
form or manner requested by the Company that the Shares to be purchased upon the
exercise of this Option are being purchased for investment and not with a view
to the distribution thereof. Exercise of this option will be permitted only in
the form and manner specified by the Company’s Stock Programs department in
Santa Clara, California (or such successor as the Company may later designate)
from time to time. This Option may be exercised only on Nasdaq trading days.
However, if Nasdaq is scheduled to be open for trading on a particular day but
does not so open or closes substantially early due to an unforeseen event (for
example, a natural or man-made catastrophic event), as determined by the
Committee, and that day otherwise would be the last day this Option is
exercisable, the Option shall remain exercisable through the next Nasdaq trading
day. If the Employee receives a hardship withdrawal from his or her account (if
any) under the Company’s Employee Savings and Retirement Plan (the “401(k)
Plan”), this Option may not be exercised during the six (6) month period
following the hardship withdrawal (unless the Company determines that such
exercise would not jeopardize the tax-qualification of the 401(k) Plan).
9. Cashless Exercise Required. If the Committee determines that a cashless
exercise of this Option is necessary or advisable, any Shares to be acquired
pursuant to the exercise of the Option shall be sold immediately upon exercise
and the Employee shall receive the proceeds from the sale, less the Exercise
Price and any applicable fees and required Tax Obligations (as defined in
Paragraph 11 below).
10. Conditions to Exercise. Except as provided in Paragraph 9 above or as
otherwise required as a matter of law, the Exercise Price for this Option may be
paid in one (1) (or a combination of two (2) or more) of the following forms:
          (a) Personal check, a cashier’s check or a money order.

 



--------------------------------------------------------------------------------



 



          (b) Irrevocable directions to a securities broker approved by the
Company to sell all or part of the Shares subject to the Option and to deliver
to the Company from the sale proceeds an amount sufficient to pay the Exercise
Price and any applicable fees and required Tax Obligations (as defined in
Paragraph 11 below). (The balance of the sale proceeds, if any, will be
delivered to Employee.)
          (c) Irrevocable directions to a securities broker or lender approved
by the Company to pledge all or part of the Shares subject to the Option as
security for a loan and to deliver to the Company from the loan proceeds an
amount sufficient to pay the Exercise Price and any applicable fees and required
Tax Obligations (as defined in Paragraph 11 below).
11. Tax Withholding and Payment Obligations. Before the delivery of any Shares
or cash pursuant to the exercise of this Option or at such earlier time as the
Tax Obligations (as defined below) are due, the Employee acknowledges and agrees
that the Company shall have the power and the right to deduct or withhold, or
require the Employee to remit to the Company, an amount sufficient to satisfy
all Tax Obligations. “Tax Obligations” for this purpose means all taxes and
social insurance liability obligations and other requirements in connection with
this Option, including, without limitation, (a) all federal, state and local
income, employment and any other applicable taxes that are required to be
withheld by the Company (or the employing Affiliate), (b) the Employee’s and, to
the extent required by the Company (or the employing Affiliate), the Company’s
(or the employing Affiliate’s) fringe benefit tax liability, if any, associated
with the grant, vesting or exercise of the Option or the sale or other transfer
of Shares acquired pursuant to the exercise of the Option, and (c) all other
taxes or social insurance liabilities with respect to which the Employee has
agreed to bear responsibility.
     The Employee agrees as a condition of the grant of this Option to make
arrangements satisfactory to the Company to enable it to satisfy all withholding
or remitting requirements related to any and all Tax Obligations. The Employee
authorizes the Company (or the employing Affiliate) to withhold all applicable
Tax Obligations from the Employee’s wages. Furthermore, the Employee agrees to
pay the Company (or the employing Affiliate) any amount of Tax Obligations the
Company (or the employing Affiliate) may be required to withhold or with respect
to which the Employee has agreed to bear as a result of the Employee’s
participation in the Plan that cannot be satisfied by deduction from the
Employee’s wages or other amounts payable to the Employee. All Tax Obligations
related to this Option grant are the sole responsibility of the Employee and the
Employee acknowledges that he or she may not exercise this Option unless all Tax
Obligations are satisfied. Further, the Employee shall be bound by any
additional withholding requirements included in the Notice of Grant of this
Agreement.
12. Suspension of Exercisability. If at any time the Company shall determine, in
its discretion, that the listing, registration or qualification of Shares upon
any securities exchange or under any applicable law, or the consent or approval
of any governmental regulatory authority, is necessary or desirable as a
condition of the purchase of Shares hereunder, this Option may not be exercised,
in whole or in part, unless and until such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Company. The Company shall make reasonable efforts to meet
the requirements of any applicable law or securities exchange and to obtain any
required consent or approval of any governmental authority.
13. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of Stock Programs,
at Applied Materials, Inc., 2881 Scott Blvd., M/S 2023, P.O. Box 58039, Santa
Clara, CA 95050, U.S.A. or at such other address as the Company may hereafter
designate in writing.
14. No Rights of Stockholder. Neither the Employee (nor any transferee) shall be
or have any of the rights or privileges of a stockholder of the Company in
respect of any of the Shares issuable pursuant to the exercise of this Option,
unless and until certificates representing such Shares (which may be in book
entry form), shall have been issued, recorded on the records of the Company or
its transfer agents or registrars, and delivered to the Employee (or transferee)
(including through electronic delivery to a brokerage account). Nothing in the
Plan or this Agreement shall create an obligation on the part of the Company to
repurchase any Shares purchased hereunder.
15. No Effect on Employment. Subject to any employment contract with the
Employee, the terms of the Employee’s employment with the Company and its
Affiliates shall be determined from time to time by the Company or the Affiliate
employing the Employee (as the case may be), and the Company or the Affiliate
employing the Employee, as the case may

 



--------------------------------------------------------------------------------



 



be, shall have the right, which is hereby expressly reserved, to terminate or
change the terms of the employment of the Employee at any time for any reason
whatsoever, with or without good cause (subject to the provisions of applicable
law). The transactions contemplated hereunder and the Option’s Vesting Schedule
do not constitute any express or implied promise of continued employment for any
period of time. A leave of absence or an interruption in service (including an
interruption during military service) authorized or acknowledged by the Company
or the Affiliate employing the Employee, as the case may be, will not be deemed
a Termination of Service for purposes of this Agreement.
16. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Terms used and not defined in this Agreement shall have the
meaning set forth in the Plan. This Option is not an incentive stock option as
defined in Section 422 of the U.S. Internal Revenue Code. The Company may, in
its discretion, issue newly issued Shares or treasury Shares pursuant to this
Option.
17. Maximum Term of Option. Except as provided in Paragraph 5 above, this Option
is not exercisable after the Expiration Date.
18. Binding Agreement. Subject to the limitation on the transferability of this
Option contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
19. Committee Authority. The Committee shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules. The Committee may delegate certain of its
authority and powers with respect to the Plan and this Agreement in accordance
with the terms of the Plan. All actions taken and all interpretations and
determinations made by the Committee or its delegates in good faith shall be
final and binding upon the Employee, the Company and all other interested
persons, and shall be given the maximum deference permitted by law. The
Committee and its delegates shall not be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement.
20. Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of this Option as
it may deem advisable, including, but not limited to, restrictions related to
applicable federal securities laws, the requirements of any national securities
exchange or system upon which Shares are then listed or traded, or any blue sky
or state securities laws. The Employee’s sale or other transfer of the Shares
may be subject to any market blackout period that may be imposed by the Company
and must comply with the Company’s insider trading policies and any other
applicable securities laws.
21. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
22. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.
23. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement can be made only in an express written contract
executed by a duly authorized officer of the Company.
24. Amendment, Suspension, Termination. By accepting this Option, the Employee
expressly warrants that he or she has received an Option to purchase Shares
under the Plan as set forth in this Agreement, and has received, read and
understood a description of the Plan. The Employee understands that the Plan is
discretionary in nature and may be modified, suspended or terminated by the
Company at any time in accordance with the terms of the Plan.

 



--------------------------------------------------------------------------------



 



25. Labor Law. By accepting this Option, the Employee acknowledges that: (a) the
grant of this Option is a one-time benefit which does not create any contractual
or other right to receive any future grants of stock options or other awards, or
any benefits in lieu of such awards; (b) all determinations with respect to any
future grants, including, but not limited to, the times when any awards shall be
granted, the number of Shares subject to any awards, the Exercise Price or
purchase price of any awards, and the time or times when any awards shall be
exercisable or vested, will be at the sole discretion of the Committee; (c) the
Employee’s participation in the Plan is voluntary; (d) the value of this Option
is an extraordinary item of compensation which is outside the scope of the
Employee’s employment contract, if any; (e) this Option is not part of the
Employee’s normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or any similar payments;
(f) the vesting of this Option shall cease upon the Employee’s termination of
employment for any reason except as may otherwise be explicitly provided in the
Plan or this Agreement; (g) the future value of the underlying Shares is unknown
and cannot be predicted with any certainty; (h) if the underlying Shares do not
increase in value during term of this Option, the Option will have no value;
(i) this Option has been granted to the Employee in the Employee’s status as an
employee of the Company or its Affiliate; (j) any claims resulting from this
Option shall be enforceable, if at all, solely against the Company; and (k)
there shall be no additional obligations for any Affiliate employing the
Employee as a result of this Option.
26. Disclosure of Employee Information. By accepting this Option, the Employee
consents to the collection, use and transfer of personal data as described in
this Paragraph. The Employee understands that the Company and its Affiliates
hold certain personal information about him or her, including his or her name,
home address and telephone number, date of birth, social security or identity
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all stock options or any other entitlement to
shares of stock awarded, canceled, exercised, vested, unvested or outstanding in
his or her favor, for the purpose of managing and administering the Plan
(collectively, “Data”).
The Employee further understands that the Company and/or its Affiliates will
transfer Data amongst themselves as necessary for the purpose of implementation,
administration and management of his or her participation in the Plan, and that
the Company and/or any of its Affiliates may each further transfer Data to any
third parties assisting the Company in the implementation, administration and
management of the Plan. The Employee understands that these recipients may be
located in the European Economic Area, or elsewhere, such as in the U.S. or
Asia.
The Employee authorizes the Company to receive, possess, use, retain and
transfer the Data in electronic or other form, for the purposes of implementing,
administering and managing his or her participation in the Plan, including any
requisite transfer to a broker or other third party with whom he or she may
elect to deposit any Shares acquired upon exercise of this Option of such Data
as may be required for the administration of the Plan and/or the subsequent
holding of Shares on his or her behalf. The Employee understands that he or she
may, at any time, view the Data, require any necessary amendments to the Data or
withdraw the consent herein in writing by contacting the Human Resources
department and/or the Stock Programs Administrator for the Company and/or its
applicable Affiliates.
27. Notice of Governing Law. This Option shall be governed by, and construed in
accordance with, the laws of the State of California in the U.S.A. without
regard to principles of conflict of laws.

 